
	

114 HR 237 : FTO Passport Revocation Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 237
		IN THE SENATE OF THE UNITED STATES
		July 22, 2015 Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To authorize the revocation or denial of passports and passport cards to individuals affiliated
			 with foreign terrorist organizations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the FTO Passport Revocation Act of 2015. 2.Revocation or denial of passports to individuals affiliated with foreign terrorist organizationsThe Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a et seq.), commonly known as the Passport Act of 1926, is amended by adding at the end the following:
			
				4.Authority to deny or revoke passport
					(a)Ineligibility
 (1)IssuanceExcept as provided under subsection (b), the Secretary of State may refuse to issue a passport to any individual whom the Secretary has determined has aided, assisted, abetted, or otherwise helped an organization the Secretary has designated as a foreign terrorist organization pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (2)RevocationThe Secretary of State may revoke a passport previously issued to any individual described in paragraph (1).
						(b)Report
 (1)In generalIf the Secretary of State refuses to issue or revokes a passport pursuant to subsection (a), the Secretary shall, not later than 30 days after such refusal or revocation, submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on such refusal or revocation, as the case may be.
 (2)FormThe report submitted under paragraph (1) may be submitted in classified or unclassified form..  Passed the House of Representatives July 21, 2015.Karen L. Haas,Clerk. 